PER CURIAM.
The appeal in this case was prosecuted to this court, but it was transferred to the Springfield Court of Appeals under the provisions of an Act of the Legislature, approved June 12, 1909. [See Laws of Missouri 1909, p. 396; see, also, Sec. 3939, R. S. 1909.] Afterwards, the Springfield Court of Appeals disposed of the case through an opinion prepared by Judge Gray of that court, which may be found reported under the title of Darks v. Scuders-Gale Grocer Co., 146 Mo. App. 247, 130 S. W. 430. Subsequently the Supreme Court declared the legislative act, which purported to authorize the transfer of cases from one court of appeals to another for hearing and determina*38tion, to be unconstitutional, as will appear by reference to the cases of State ex rel. Dunham v. Nixon, 232 Mo. 98, 133 S. W. 336; State ex rel. Dressed Beef, etc. Co. v. Nixon, 232 Mo. 496, 134 S. W. 538; State ex rel. O’Malley v. Nixon, 233 Mo. 345, 138 S. W. 342. Because of such ruling of the Supreme Court, the case was thereafter transferred by the Springfield Court of Appeals to this court on the theory that the jurisdiction of the appeal continued to reside here and the proceedings had in the Springfield Court with reference thereto were coram non judice.
The case has been argued and submitted here and duly considered. On examination of the several arguments advanced for a reversal of the judgment, we are prepared to concur in the views of the Springfield Court, heretofore expressed thereon, and therefore adopt as the statement of facts and the opinion of this court the opinion above referred to in the same case which, as before said, is reported under the title of Darks v. Scudders-Gale Grocer Co., 146 Mo. App. 247, 130 S. W. 430. For the reasons stated in that opinion, the judgment should be affirmed. It is so ordered.
All concur.